Opinions of the United
2009 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


6-11-2009

Anthony Jasper v. Bexar Cty Adult Dete
Precedential or Non-Precedential: Non-Precedential

Docket No. 08-4036




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2009

Recommended Citation
"Anthony Jasper v. Bexar Cty Adult Dete" (2009). 2009 Decisions. Paper 1191.
http://digitalcommons.law.villanova.edu/thirdcircuit_2009/1191


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2009 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
CLD-150                                                         NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                       No. 08-4036
                                       ___________

                           ANTHONY SALVADOR JASPER,
                                             Appellant

                                             v.


                  BEXAR COUNTY ADULT DETENTION CENTER;
          SHERIFF RALPH LOPEZ; SAN ANTONIO CITY MANAGERS OFFICE;
                    CITY OF SAN ANTONIO MAYOR'S OFFICE
                    ____________________________________

                     On Appeal from the United States District Court
                              for the District of New Jersey
                              (D.C. Civil No. 07-cv-03044)
                      District Judge: Honorable Peter G. Sheridan
                      ____________________________________

         Submitted for Possible Dismissal Pursuant to 28 U.S.C. § 1915(e)(2)(B)
         or Summary Action Pursuant to Third Circuit LAR 27.4 and I.O.P. 10.6
                                     April 2, 2009
          Before: RENDELL, HARDIMAN AND ALDISERT, Circuit Judges

                              (Opinion filed: June 11, 2009)
                                       _________

                                        OPINION
                                        _________

PER CURIAM

       Anthony Jasper, a litigant proceeding pro se, appeals an order of the District Court

dismissing his case for lack of personal jurisdiction pursuant to Federal Rule of Civil
Procedure 12(b)(2). We have jurisdiction pursuant to 28 U.S.C. § 1291, and we exercise

plenary review over a district court’s jurisdictional determinations. See Umland v.

PLANCO Fin. Servs., 542 F.3d 59, 63 (3d Cir. 2008). We will vacate the District Court’s

Order of September 12, 2008, and remand for further proceedings.

                                              I

       In July 2007, Jasper filed a complaint in the United States District Court for the

District of New Jersey, alleging that he was illegally incarcerated and subject to unsafe

conditions and a substandard level of medical care during his incarceration. At the time

he filed the complaint, Jasper was a resident of New Jersey. Jasper named as defendants

the Bexar County Adult Detention Center, located in San Antonio, Texas; Ralph Lopez,

Sheriff of San Antonio; the San Antonio City Manager’s Office; and the City of San

Antonio Mayor’s Office. All defendants are residents of the State of Texas. No

defendant filed an answer or motion, and no defense counsel entered an appearance.

       Along with his complaint, Jasper filed a signed and notarized “Affadavit [sic] of

Inability to Pay Costs,” as well as a proposed “Order Granting ‘Affadavit [sic] of Inability

to Pay for Costs.” Jasper paid no fees to the District Court. However, the Court never

explicitly construed the affidavit as an application to proceed in forma pauperis and,

notably, never formally granted Jasper in forma pauperis status.

       In July 2008, the District Court dismissed the case for failure to prosecute. Jasper

filed a motion to reopen the case, followed by three other motions which called for the



                                             2
reopening of his case.1 In September 2008, the District Court granted Jasper’s first

motion to reopen and dismissed the case pursuant to Fed. R. 12(b)(2). Jasper filed a

timely notice of appeal.

                                             II

       In dismissing Jasper’s case pursuant to Rule 12(b)(2), the District Court reasoned,

sua sponte, that it cannot exercise personal jurisdiction over the defendants because they

have not “purposefully avail[ed themselves] of the privilege of conducting activities

within the forum State [of New Jersey], thus invoking the benefits and protections of its

laws.” Burger King Corp. v. Rudzewicz, 471 U.S. 462, 475 (1985). However, “because

personal jurisdiction may be conferred by consent of the parties . . . a court may not sua

sponte dismiss for want of personal jurisdiction.” Zelson v. Thomforde, 412 F.2d 56, 59

(3d Cir. 1969). This is true even if the litigant has in forma pauperis status. Cf. Sinwell

v. Shapp, 536 F.2d 15, 19 (3d Cir. 1976) (holding that a district court may not sua sponte

dismiss the complaint of a litigant proceeding in forma pauperis solely because of

improper venue).

       Accordingly, we will vacate the judgment of the District Court and remand the

matter for further proceedings consistent with this Opinion.




   1
    The three motions following Jasper’s initial motion to reopen were titled an “amended
motion for new trial,” Doc. No. 7, a “second amended motion for new trial,” Doc. No. 9,
and a “motion to amend/correct,” Doc. No. 10. The District Court construed all four of
these filings as motions for relief from judgment pursuant to Fed. R. Civ. P. 60(b).

                                              3